Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered June 25, 2004. The order, insofar as appealed from, granted defendants’ motion for summary judgment dismissing the second, third and fourth causes of action.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on March 6 and 7, 2006.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Scudder, Kehoe, Green and Hayes, JJ.